Citation Nr: 1220064	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  11-14 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability (residuals of a neck injury). 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability (residuals of a back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1956 and from October 1956 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating determinations of Department of Veterans Affairs (VA) Regional Offices (ROs).  The Columbia, South Carolina, RO has assumed jurisdiction over all matters.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that at least a portion of the Veteran's service treatment records are not available for review.  As such, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.

The Veteran maintains that he sustained injuries to his back and neck while performing parachute jumps in service.  The Board notes that the Veteran received the parachutist badge while in service.  

The Board observes that of record is a December 2007 VA examination report, wherein the VA examiner indicated that it was less likely than not that the Veteran's fracture of L2 and osteoporosis with degenerative disc disease and neuropathy were related to his period of service.  One of the reasons for the opinion was that there were no records connecting his current conditions to his military service.  He also noted that the Veteran had sustained injuries to his back when falling off a ladder subsequent to service.  

In June 2011, the Veteran submitted a written authorization to obtain records from Spartansburg Regional Hospital.  The Veteran indicated that he had received treatment for a back injury at this facility from 1957 to 1990.  The Veteran also submitted treatment records from Spartansburg dating back to 1963.  

As the Veteran has indicated that he received treatment for back problems beginning in 1957, which would be within one year following his separation from service, and as there is a heightened duty to assist based upon a portion of the Veteran's service treatment records being lost, the Board is of the opinion that an attempt should be made to obtain any and all treatment records from Spartansburg Hospital.  These treatment records may demonstrate a continuity of symptomatology and be beneficial to the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Obtain copies of all treatment records of the Veteran from Spartansburg Regional Hospital, 123 E. Wood Street, Spartansburg, South Carolina, 29303, from 1957 to the present, with specific emphasis being placed upon obtaining treatment records in close proximity to the Veteran's release from service in 1957 (the Veteran himself should attempt to obtain these records in order to expedite his appeal, providing written notice to the RO if these records are not available ).  

2.  VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal. If the benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



